Citation Nr: 0113786	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  96-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for hidradenitis 
suppurativa and tinea pedis of both feet, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from March 1976 to 
February 1979. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim seeking 
entitlement to an increased rating for hidradenitis 
suppurativa and tinea pedis of both feet from 10 percent.  By 
August 1996 rating decision, the RO granted the veteran an 
increased rating for his skin disability to 30 percent.   

The veteran has had two Board hearings on this issue during 
the course of the present appeal.  The first such hearing, 
held in August 1997, was conducted by one Member of the 
Board, and the second hearing, held in March 2001, was 
conducted by another.  Because the law requires that a Member 
who conducts a hearing on appeal participate in the Board's 
final determination, see 38 U.S.C.A. § 7107(c) (West 1991 & 
Supp. 2000) and 38 C.F.R. § 20.707 (2000), the appeal of this 
issue is now being considered by an expanded panel of the 
Board. 

In the veteran's August 2000 informal hearing presentation, 
the veteran's representative asserted that the veteran was 
eligible for a clothing allowance pursuant to 38 C.F.R. § 
3.810(a)(2).  This issue is referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Manifestations of the veteran's skin disability are the 
equivalent of extensive exfoliation and crusting.  

3.  The veteran's skin disability is manifested by a cosmetic 
impairment to the degree that it more nearly approximates an 
exceptionally repugnant disability picture.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a 50 percent 
disability evaluation for service-connected hidradenitis 
suppurative and tinea pedis of both feet have been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.7, 
Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Private treatment records show that the veteran was seen for 
his skin lesions during 1994 and 1995.  They show the veteran 
had a cyst removed from his chin in 1994 and that he had 
lesions on his body injected.

VA treatment records show that the veteran was seen for his 
skin lesions from 1994 to 1999.  He was treated with creams 
and other medications.  Diffuse scaling was noted in June 
1995.  Keloid formation was noted in July 1995.  Folliculitis 
with keloid formation was noted in January 1996.  In 
September 1997, it was noted that the veteran had received 
steroid injections in several papular lesions on his body.  

In an October 1995 statement, the veteran wrote that he had 
been seen at the dermatology clinic every 2 weeks since June 
19, 1995, for his skin condition.  He wrote that in the last 
6 months, he had been treated for multiple ulcerations on his 
feet, hands, stomach, and face, and that he had been treated 
with steroid injections, topical ointments, and antibiotics.  

The veteran underwent a VA examination in September 1995.  
The examiner described two patterns of skin problems.  The 
first pattern was hard, keratotic, discrete, puncta, that was 
distributed on the feet and hands, which would come and go to 
some degree.  They had a tendency to localize in the creases 
of the hands and fingers, but which were not exclusive to 
those areas.  The hard puncta were very hard and hurt, 
because when he walked, it was like walking on a stone, or 
pebble in his shoe, and to that degree, it was disabling and 
to some degree controlled what he would do.  The second part 
of the problem was a very itchy problem, which exacerbated 
every summer, and had little water bumps which would itch, 
and then the inflammation ended up causing a  
postinflammatory hyperpigmentation that caused darkness all 
the way across the tops of all his fingers and toes and 
increased the color of the nails, so that the nails became 
very dark.  In the wintertime, the nails became dry and 
scaly.  The examiner stated that basically the veteran had 
dermatitis of the hands and feet and also punctate keratosis 
of the palms and feet.  The examiner stated that the veteran 
was under therapy for this, and that the condition was still 
present.  The examiner stated that there had been no overall 
change from the time he was in service to the present time.  

Regarding the veteran's tinea pedis, the examiner stated that 
the veteran's rash came up between his fourth and fifth toes, 
and some of the other toes in the interdigital spaces between 
the toes.  Regarding dyshidrotic eczema of the hands and feet 
and punctate keratosis of the palms and soles, the examiner 
commented that both conditions were severe, active, and 
present at the time of the examination.  Diagnoses were 
punctate keratosis of the palms and soles; dyshidrosis of the 
hands and feet; and dermatophytosis mainly of the feet.  

In the veteran's March 1996 substantive appeal, he wrote that 
pseudofolliculitis barbae was caused by close shaving which 
caused pits and hyperpigmented scars on his face.  He wrote 
that he had hidradenitis suppurative which was part of a 
follicular obstruction syndrome and consisted of draining 
abscesses on his lower abdomen, buttocks, waist, and upper 
and inner thighs.  He wrote that these also occurred on his 
scalp with cystic acne on his face and back.  He wrote that 
they healed with hyperpigmentation and keloid formation and 
made him very self-conscious and precluded bathing suits and 
shorts.  He also wrote that he had hand and foot dermatitis 
that turned his hands, feet, and nails black.  He stated that 
he used a cream for this.  

The veteran summarized that he had 3 disfiguring and painful 
conditions: pseudofolliculitis barbae, obstructive follicular 
syndrome (cystic acne, scalp cysts, hidradenitis 
suppurativa), and chronic hand and foot dermatitis.  He wrote 
that his afflictions were disfiguring and socially 
restricting since he could not be a businessman or neat 
salesman.  

The veteran was afforded a hearing before the RO in May 1996, 
a transcript of which has been associated with the claims 
folder.  He stated that he first noticed the skin problem on 
his feet.  He stated that he received steroid injections for 
his keloids.  He stated that the skin condition had moved 
onto his thighs and stomach, and that the pustules were very 
painful.  He stated that a doctor would treat the pustules by 
injections, and they would leave a tender scar.  He stated 
that it would take several injections to flatten out the 
scars, and that it could take more than 3 or 4 injections to 
get the scars smooth.  

The veteran described being embarrassed and not doing things 
he used to do in the summer because of his skin condition.  
He stated that he used to swim before.  He stated that his 
feet swelled, and he had to wear a larger size shoe than he 
used to.  The representative contended that the veteran's 
skin condition was repugnant enough that the veteran was 
concerned psychologically so that he could not enjoy an 
active life. 

The veteran underwent a VA examination in June 1996.  The 
examiner noted that the veteran had developed abscesses and 
cysts on his thighs, abdomen, posterior back, and scalp, 
which were very painful and drained.  He stated that these 
were treated with incisions and drainages and sometimes 
antibiotics without success.  The examiner stated that the 
condition was very active at the time of the examination, and 
that the veteran also had athlete's foot of both feet.  

The examiner stated that the veteran had two problems: one, 
being a series of abscesses that developed along the waist 
area, starting on the abdomen and moving around to the 
posterior back, compounded because of the veteran's tendency 
to keloid.  The examiner stated that at each abscess site 
there was a secondary keloid that had developed or was a 
hypertrophic scar.  There were lesions such as this on the 
abdomen, waist, and both thighs.  There were eczematous 
lesions on the lateral aspects of both hands and feet with a 
single lesion in the scalp.  The second problem was scaling 
dermatitis between the toes.  Clinical diagnoses were tinea 
pedis of the feet, and multiple abscesses.  The examiner 
commented that because of the distribution, the subtype of 
abscess formation designated as hidradenitis suppurativa was 
also used.  The examiner commented that the veteran had 
hidradenitis suppurativa as demonstrated by abscesses and 
furunculosis of the groin, abdomen, back, axilla, and scalp, 
and tinea pedis of both feet.  

Color slides of the veteran's skin condition were taken at 
his June 1996 VA examination.

In a September 1996 statement, the veteran wrote that he had 
discoloration of his hands and feet (nails) and scars on his 
stomach.  

The veteran was afforded a hearing before a member of the 
Board in August 1997, a transcript of which has been 
associated with the claims folder.  He testified that he was 
still treating his skin condition with medication.  He 
described taking Spectazole for his hands and feet, and 
described a steroid which was injected for his stomach and 
lower back.  He testified that the skin condition had 
migrated from his feet up to his stomach girdle and back.  He 
stated that the skin condition had caused pain, and 
embarrassment.  He stated that he had large and painful bumps 
which had to be injected, and that the pustules would burst 
when they rubbed up against clothing.  He stated that he did 
not go swimming, and did not wear shorts because of his 
condition.  He described going to the VA every 2 weeks for 
treatment.  He stated that he had scaling and peeling on his 
hands, but did not have the pustules on his hands yet.  He 
asserted that the scars looked bad, and that he had scars on 
his thighs, stomach, lower back, and both buttocks, and also 
had tinea pedis on his feet.  

The veteran underwent a VA examination in July 1998.  
Examination showed that all ten toenails were dystrophic, 
with scaly soles and punctate keratodermas of the palms and 
soles, approximately 3 to 4 on each palm and sole.  The 
dorsal hand was lichenified bilaterally, with scales noted as 
well, with a history of pus on the back of the hands.  There 
were over 80 distinct scarred nodules on the abdomen.  There 
were 30 similar lesions in the groin.  There was a 
lichenified, itchy rash noted on the dorsal arms.  32 nodular 
scars were on the buttocks, one similar 5 mm. scar on the 
right arm, and over 15 two to three mm. follicular papular 
nodules in the beard area with discoloration darkening his 
skin.  Potassium hydroxide preparations for hyphae from 
fungal sources was positive on the feet, and negative on the 
hands.  

Diagnosis was hidradenitis suppurativa located on the 
buttocks, groin, lower abdomen, and to a lesser degree on the 
axilla; history of folliculitis on the arms as well; 
pseudofolliculitis barbae of the beard areas; tinea pedis 
noted in service persisting as well as onychomycosis and 
extensive dermatitis, mostly on the day of examination on the 
arms and dorsal hands.  The examiner stated that differential 
diagnosis favored allergic contact dermatitis for this second 
dermatitis.  The examiner stated that there was no evidence 
of fungus per se on the hands, which was the only area of 
dermatitis consistent with fungus clinically, except for the 
feet, as above related.  

The examiner commented that because of the veteran's 
sensitivity of lesions, especially on the abdomen and hands, 
the veteran suffered a clear cosmetic impairment.  The 
examiner noted the veteran's claim that he would like to 
swim, but could not because of the disfigurement.  The 
examiner wrote that the lesions itched almost all of the 
time.  

Color slides of the veteran's condition were taken at his 
July 1998 VA examination.  

In a February 1999 1-646, the veteran's representative 
asserted that the repugnant nature of the veteran's condition 
caused him great embarrassment which affected his personal 
relationships and ability to participate in various outdoor 
activities because he had to cover himself due to the 
disfiguring nature of the skin.  The representative cited a 
doctor's report which identified over 150 scarred lesions and 
nodules located in various parts of his body, with many in 
his beard, which discolored his skin.  

In the veteran's July 2000 1-646, the representative wrote 
that the outpatient treatment reports showed painful and 
draining lesions on different parts of the body.  The 
representative wrote that the medical evidence showed a 
condition that was exceptionally repugnant to the veteran, 
with ulceration crusting with systemic manifestations.  

In the veteran's August 2000 informal hearing, the veteran's 
representative noted the VA examination with all 10 toenails 
being dystrophic, with scaly soles and punctate keratodermas 
of the palms and soles.  The representative wrote that the 
examiner did not mention that the veteran had used shots and 
different ointments to treat his condition.  The 
representative also wrote that the examiner did not state 
whether or not the skin disease in the groin area affected 
his sex life, and that the examiner did not state to what 
extent the veteran's disability influenced his ability to 
obtain and maintain gainful employment.  The representative 
wrote that there were color slides as opposed to photographs, 
and that they had been unable to view and comment them as 
they did not have a slide projector.  

The representative wrote that an outpatient treatment record 
from August 1996 showed that the veteran used 4 different 
ointments and 10 Kenalog injections to various affected 
furuncles.  The representative wrote that the veteran's 
disability covered almost his entire body, to include his 
face, and that he was also entitled to paired extremities 
ratings.  The representative cited the note under diagnostic 
code 7800 noting that the 50 percent rating could be 
increased to 80 percent.  

The veteran was afforded a hearing before a traveling member 
of the Board in March 2001, a transcript of which has been 
associated with the claims folder.  He stated that his toes 
itched, and that he put ointment on them to make them peel.  
He stated that it was painful for him to walk, and that it 
affected his swimming.  He stated that he wore long clothing 
even in the summer because the skin condition affected his 
stomach and thighs, but that it did not affect his job.  He 
stated that he had not had to miss work because of his skin 
condition except for going to doctor appointments.  He 
described being embarrassed by his skin condition.  He 
testified that the blisters on his feet would break, and that 
he had to have the blisters injected in order to drain the 
pus.  He testified that his condition was getting worse and 
more painful.  


Analysis

The veteran claims that he is entitled to an increased rating 
from 30 percent for his service-connected hidradenitis 
suppurativa and tinea pedis of both feet.  The veteran has 
been informed of the evidence necessary to substantiate his 
claim and provided an opportunity to submit such evidence.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim.  
The veteran was examined by the VA in connection with his 
claims.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 (to be codified at 38 U.S.C. § 5103A).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2000), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).

Diagnostic Code 7806 for eczema instructs that with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, then a 
50 percent rating is assigned.  When there is exudation or 
itching constant, extensive lesions, or marked disfigurement, 
then a 30 percent rating is assigned.  When there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, then a 10 percent rating is 
assigned.  With slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).  

Under Diagnostic Code 7800 for disfiguring scars of the head, 
face or neck, when there is complete or exceptionally 
repugnant deformity of one side of  the face or marked or 
repugnant bilateral disfigurement, then a 50 percent rating 
is assigned.  When the condition is severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles, then a 30 percent rating is assigned.  When the 
condition is moderate, and disfiguring, then a 10 percent 
rating is assigned.  When the condition is slight, then a 
noncompensable rating is assigned.  A note at the end of the 
section instructs that when in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).  

Under Diagnostic Code 7806, the veteran is entitled to a 50 
percent rating if there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the skin condition is exceptionally 
repugnant.  As will be described below, the evidence more 
nearly approximates the criteria for a 50 percent rating than 
a 30 percent rating.  

VA examinations in September 1995, June 1996, and July 1998 
have showed that the veteran's skin disability is severe.  In 
September 1995, the examiner commented that both the 
veteran's dyshidrotic eczema of the hands and feet and 
punctate keratosis of the palms and soles were severe, and 
active at the time of the examination.  The examiner at the 
veteran's June 1996 VA examination commented that the 
veteran's skin condition was very active.  He noted abscesses 
and cysts on the thighs, abdomen, back, and scalp, which were 
painful and had to be drained.  At the veteran's July 1998 VA 
examination, the examiner noted that all ten toenails were 
dystrophic, and that there were multiple lesions and nodules 
on the abdomen, groin, buttocks, and beard area.  While 
ulceration has not been noted, diffuse scaling has been noted 
during treatment at the VA Medical Center.  Also, as noted 
above, the veteran's skin condition is quite severe and 
extensive.  Accordingly, manifestations of the veteran's skin 
disability are determined to be the equivalent of extensive 
exfoliation or crusting.  

While no examiner has described the veteran's skin disorder 
as exceptionally repugnant, the examiner at the July 1998 VA 
examination commented that the veteran suffered a clear 
cosmetic impairment because of the sensitivity of lesions, 
especially on the abdomen and hands.  The color slides show 
that the veteran's skin disability is quite severe and 
extensive over almost his entire body.  Accordingly, the 
evidence shows that the veteran's disability picture more 
nearly approximates the criteria for a 50 percent rating than 
a 30 percent rating.  38 C.F.R. § 4.7 (2000). 

A 50 percent rating is the highest rating available under 
Diagnostic Code 7806, and no other pertinent diagnostic 
criteria allow for a higher rating.  While Diagnostic Code 
7800 allows for a 80 percent rating for disfiguring scars of 
the head, face, or neck, a review of the veteran's slides 
does not show that there is complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  

In summary, the evidence supports the grant of entitlement to 
an increased rating of 50 percent, but not greater, for 
hidradenitis suppurative and tinea pedis of both feet, and 
the veteran's claim is granted to that extent, subject to the 
laws and regulations governing the disbursement of monetary 
benefits. 38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5107).  38 C.F.R. Part 4, § 4.118, Diagnostic Code 7806 
(2000). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's skin condition.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

The veteran's disability is not so unusual or exceptional as 
to render impractical the application of the regular 
schedular standards. 38 C.F.R. § 3.321(b)(1).  In this 
regard, the veteran's skin disorder has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it resulted in marked interference with his 
employment.


ORDER

Entitlement to assignment of a 50 percent evaluation for 
hidradenitis suppurativa and tinea pedis of both feet is 
warranted.  The appeal is granted to this extent.






			
            ROBERT E. SULLIVAN                               
MILO H. HAWLEY
	Member, Board of Veterans' Appeals	Acting Member, Board of 
Veterans' Appeals



		
                                                  STEVEN L. 
COHN
	Member, Board of Veterans' Appeals




 



